January 18, 2008 Mr. Brad Skinner Senior Assistant Chief Accountant Division of Corporate Finance United States Securities and Exchange Commission Washington D.C. 20549-7010 Via FAX (202) 772-9368 Re: HuntMountain Resources ("HuntMountain" or the "company") 10KSB for Fiscal Year Ended December 31, 2006 Dear Mr. Skinner, As per my conversation this morning with Ken Schuler, the company is requesting an additional ten business days to complete the response to your December 31, 2007 letter of comment with regard to the Company's Form 10KSB for the year ended December 31, 2006. This extension is requested because it is necessary not only to revise the disclosure as per your comments but to update the disclosure to include the exploration activities on the since the date of the original filing. From a timing standpoint this is compounded by the fact the members of management responsible for the response to your comments have been out of the country last week and will be again for much of this coming week. Should you have any questions, please do not hesitate to contact me at (509) 892-5287. Thank you for your consideration in this matter. Very truly yours, Gregory B. Lipsker General Counsel
